     Case 3:20-cv-02496-JLS-BGS Document 11 Filed 02/26/21 PageID.396 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    GUNAY MIRIYEVA,                                      Case No.: 20-CV-2496 JLS (BGS)
12                                        Plaintiff,
                                                           ORDER GRANTING DEFENDANTS’
13    v.                                                   APPLICATION FOR AN
                                                           EXTENSION OF TIME TO
14    U.S. CITIZENSHIP & IMMIGRATION
                                                           RESPOND TO THE COMPLAINT
      SERVICES, et al.,
15
                                       Defendant.          (ECF No. 9)
16
17
18
19         Presently before the Court is the Defendants’ Application for an Extension of Time
20   to Respond to the Complaint (“Appl.,” ECF No. 9). Plaintiff filed an Opposition to the
21   Application (“Opp’n,” ECF No. 10). Defendants filed their application prior to the
22   February 26, 2021 deadline to respond to Plaintiff’s Complaint. See generally Appl. For
23   the following reasons, the Court GRANTS Defendants’ Application.
24         Pursuant to Federal Rule of Civil Procedure 6(b)(1), the Court may grant a motion
25   for extension of time “for good cause . . . if a request is made[] before the original time . . .
26   expires[.]” “‘Good cause’ is a non-rigorous standard that has been construed broadly
27   across procedural and statutory contexts.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d
28   1253, 1259 (9th Cir. 2010). Moreover, Rule 6(b)(1) is “liberally construed to effectuate

                                                       1
                                                                                   20-CV-2496 JLS (BGS)
     Case 3:20-cv-02496-JLS-BGS Document 11 Filed 02/26/21 PageID.397 Page 2 of 2



 1   the general purpose of seeing that cases are tried on their merits.” Id. at 1258–59 (citations
 2   omitted). As a result, requests for extensions of time that are determined under the good
 3   cause standard should “normally . . . be granted in the absence of bad faith on the part of
 4   the party seeking relief or prejudice to the adverse party.” Id. at 1259 (citing 4B Charles
 5   Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1165 (3d ed. 2004)).
 6         Defendants request a 30-day extension to respond to Plaintiff’s Complaint because
 7   “[t]he complexity and number of allegations and claims for relief contained in the
 8   Complaint require additional time to review.” Appl. at 3. Plaintiff’s Complaint, which
 9   includes 17 exhibits, totals 180 pages. See Complaint, ECF No. 1. Plaintiff does not
10   oppose the Court granting Defendants a 14-day extension, but opposes Defendants’
11   requested 30-day extension. See Opp’n at 1–2. Plaintiff argues that “[t]he DOJ office
12   wherein defense counsel works . . . has been deeply involved . . . in prior lawsuits in several
13   courts over the last several years involving the same issues that appear in this case.” Opp’n
14   at 2. Plaintiff claims that “Defendants will undoubtedly respond to the complaint in this
15   case by filing a motion to dismiss that will be substantially the same as the motions to
16   dismiss Defendants have filed elsewhere.” Id. at 3.
17         The Court does not find that Defendants’ request is made in bad faith, and Plaintiff
18   has failed to articulate how the requested extension will prejudice her beyond Plaintiff
19   lacking “the security that comes with lawful permanent residence status.” Id. at 5.
20         Accordingly, the Court GRANTS Defendants’ Application for an Extension of
21   Time to Respond to Plaintiff’s Complaint.          Defendants must file their response to
22   Plaintiff’s Complaint on or before March 29, 2021.
23         IT IS SO ORDERED.
24   Dated: February 26, 2021
25
26
27
28

                                                    2
                                                                                 20-CV-2496 JLS (BGS)
